Exhibit 10.1





May 20, 2008


VIA HAND DELIVERY


Jeffrey W. Epstein




Dear Jeffrey:


This letter (“Letter Agreement”) confirms our agreement concerning the extension
of the initial term of the employment agreement between TerreStar Networks Inc.,
a Delaware corporation (the “Company”) and you, dated as of January 15, 2008
(the “Employment Agreement”), and certain changes to the Employment Agreement
necessitated to reflect your promotion to the position of President of the
Company and TerreStar Corporation.


The Company and you agree that the Employment Agreement is hereby amended in the
following regards:


1.             Extension of Initial Term


The term “Expiration Date,” as set forth in Section 5(b) of the Employment
Agreement, shall hereafter mean the close of business on May 20,
2009.  Likewise, for all purposes under the Employment Agreement, the term
“Initial Term” shall hereafter mean the period measured from the Commencement
Date through the Expiration Date as defined in the preceding sentence.


2.             Position; Reporting Line


You shall be employed as the President, General Counsel and Secretary of the
Company and of TerreStar Corporation.  To reflect this promotion, all references
to the positions of Senior Vice President, General Counsel and Secretary, as
they appear in the Employment Agreement, are hereafter replaced with a reference
to the positions of President, General Counsel and Secretary.  You shall report
directly to the Chief Executive Officer of the Company and, in the absence
thereof, to the Board of Directors of the Company.  Notwithstanding the
foregoing, you agree that the Company or its successor may appoint another
person to serve as General Counsel and/or Secretary of the Company and/or
TerreStar Corporation at any time without such appointment constituting a breach
of the Employment Agreement or this Letter Agreement.


3.             Compensation


Your Base Salary shall be increased, effective as of April 18, 2008, to a rate
of Four Hundred Twenty-Five Thousand Dollars ($425,000) per annum, payable in
accordance with the Company’s normal payroll schedule.  The Annual Bonus that
you will be eligible to receive for 2008 and thereafter shall be based on a
target of Seventy-Five Percent (75%) of your then current Base Salary, as
adjusted by the preceding sentence.
 

--------------------------------------------------------------------------------


 
4.             Good Reason


The Company’s appointing another person to serve as General Counsel and/or
Secretary of the Company and/or TerreStar Corporation at any time shall not be
construed as a material adverse change in your position, authority, duties or
responsibilities, or as an effective demotion, or as otherwise constituting an
event giving rise to “Good Reason” as defined in Section 5(h) of the Employment
Agreement or a termination of your employment by the Company or its successor
without Cause.


5.             Miscellaneous


This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Virginia, without reference to principles of
conflict of laws. This Letter Agreement is the full and final understanding
between you and the Company regarding the extension of the Initial Term of the
Employment Agreement and the change in your position.  Except as modified by the
terms of this Letter Agreement, the Employment Agreement remains in full force
and effect. This Letter Agreement shall not be modified, waived or amended
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.  This Letter Agreement shall inure to the
benefit of and be binding upon you, the Company and its successors and assigns.


If the foregoing terms are acceptable to you, please confirm your agreement by
signing your name below.  Your signature below will indicate that you are
entering into this Letter Agreement freely and with a full understanding of its
terms and effect.



 
Very truly yours,
     
/s/ William Freeman
   
William Freeman
   
Chairman of the Board of Directors of
TerreStar Networks Inc.
               
AGREED AND ACCEPTED:
       
/s/ Jeffrey W. Epstein
   
Jeffrey W. Epstein
         
Date:
5/20/2008
             



 
 

 



--------------------------------------------------------------------------------